DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 5-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Asai (JP 08-34111).
	With respect to claim 5, Asai  (Figs. 2 and 3) teaches an a screen printer 1 having a board positioning device 7, 9 configured to convey and hold a board to a work position in the screen printer ([0013]), a mask holding device 28, 31configured to hold a mask  30 above the work position ([0016]), a squeegee device 33-34 configured to spread a cream solder on a mask on the board ([0017]), a correction device 10 (Fig.4) configured to correct a relative position between the board of the board positioning device and the mask of the mask holding device ([0013]); a 
	With respect to claim 6, Asai teaches the print inspection device which includes a camera 49, configured to image a mask mark 51 (Fig.5) attached to the mask or a board mark attached to the board, and the control device, configured to perform imaging of a print pattern of the board imaged by the camera ([0039] and [0045-0046]).  
	With respect to claim 7, Asai teaches the print inspection device that sets a range in 250.00 mm -330.00 mm (as shown in Fig.10) i.e., including a minute portion having a small application area in the print pattern applied to the board to be an imaging area for acquiring the inspection data ([0026]). 

	Allowable Subject Matter

As presently advised it appears that claim 8 avoids the prior art but are objected to as depending from the rejected claim.  This claims would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 8 recites that the control device acquires, from the print inspection device, first inspection data on the board that is printed during of forward movement of the squeegee device and second inspection data on the board that is printed on during backward movement, in 

accordance with an inspection data acquisition signal transmitted from the input device based on the instruction operation of the operator to the instruction input section, and calculates positional deviation amounts in printing during the backward movement and printing during the forward movement, and performs the correction control alternately based on each of the positional deviation amounts.
Conclusion
         	
         	The patents to Inoue et al., Fukagawa et al., Murakami and Yamasaki et al. are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853